Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
Claims 3 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of Claim 2, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the front swivel wheel is configured to pivot freely and independently of the handlebar assembly as required by Claim 3.
Although the prior art discloses all the features of Claim 14, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the front swivel wheel is configured to pivot freely and independently of the handlebar assembly as required by Claim 15.
Although the prior art discloses all the features of Claim 14, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein movement of the front swivel wheel about the front swivel axis is limited to a predefined range of motion relative to the handlebar assembly as required by Claim 16.
Although the prior art discloses all the features of Claim 14, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 4-6, 8 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wang (6,142,493).
Consider Claim 2, Wang discloses a personal mobility vehicle comprising: a handlebar assembly comprising a head tube (50); a front swivel wheel (60, 61, 62) assembly connected with an end of the head tube, the front swivel wheel assembly comprising a front swivel wheel (61) pivotable about a front swivel axis and rotatable about a front wheel axis (axis of 60); a rear wheel  (70) rotatable about a rear wheel axis; and a deck (40) comprising a forward portion, a rearward portion, and a top surface that is configured to support a user (See Fig. 3), the rearward portion comprising a tail that extends upward and rearward at an angle relative to the top surface of the deck.
Consider Claim 4, Wang discloses all of the features of the claimed invention as described above, and further discloses wherein movement of the front swivel wheel (61) 
Consider Claim 5, Wang discloses all of the features of the claimed invention as described above, and further discloses wherein the front swivel wheel assembly comprises a front biasing member (62) configured to bias the front swivel wheel toward a neutral position aligned with a longitudinal axis of the vehicle.
Consider Claim 6, Wang discloses all of the features of the claimed invention as described above, and further discloses wherein the rear wheel includes a rear biasing member (80, Fig. 7) configured to bias the rear wheel toward a neutral position aligned with a longitudinal axis of the vehicle.
Consider Claim 8, Wang discloses all of the features of the claimed invention as described above, and further discloses wherein a rear end of the rear wheel (70) extends rearward of a rear end of the tail such that the rear end of the rear wheel protrudes rearwardly out from under the tail (Fig. 3).
Consider Claim 11, Wang discloses all of the features of the claimed invention as described above, and further discloses wherein the forward portion of the deck (40) has a substantially constant thickness along a longitudinal axis extending longitudinally through the deck (Fig. 3).
Consider Claim 12, Wang discloses all of the features of the claimed invention as described above, and further discloses wherein the angle between the tail (Fig. 3) and a longitudinal axis corresponding to the top surface of the deck (40) is greater than 10 degrees and less than 30 degrees (since the tail is curved over the rear wheel, at least a portion of the tail is angled between 10 degrees and 30 degrees as claimed).
Consider Claim 13. (New) The vehicle of Claim 2, wherein a horizontal longitudinal line drawn from the top surface of the deck does not intersect the rear wheel, but a horizontal longitudinal line drawn from a bottom surface of the deck does intersect the rear wheel.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (6,142,493) in view of Vaverek (3,620,547).
Consider Claim 7, Wang discloses all of the features of the claimed invention as described above, but does not disclose wherein the rear wheel is coupled to the tail.
Vaverek discloses wherein the rear wheel (34) is coupled to the tail (30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang by further coupling the wheel to the tail as claimed as it would have been a simple matter of using a known technique to improve a similar device and would have yielded the expected result of improving the turning ability of the vehicle.
Consider Claim 9, Wang discloses all of the features of the claimed invention as described above, but does not disclose wherein the rear wheel is pivotable about a rear swivel axis, the rear swivel axis of the rear wheel being inclined with respect to the top surface of the deck.
Vaverek discloses wherein the rear wheel (36) is pivotable about a rear swivel axis (22), the rear swivel axis of the rear wheel being inclined with respect to the top surface of the deck (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang by further providing disclose wherein the rear wheel is pivotable about a rear swivel axis, the rear swivel axis of the rear wheel being inclined with respect to the top surface of the deck as it would have been a simple matter of using a known technique to improve a similar device and would have yielded the expected result of improving the turning ability of the vehicle.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (6,142,493) in view of Yamabe (2011/0127740).
Consider Claim 10, Wang discloses all of the features of the claimed invention as described above and further discloses wherein the front swivel wheel (61) and the rear wheel (70) each have an outer diameter, but does not disclose, the outer diameter of the front swivel wheel being larger than the outer diameter of the rear wheel.
Yamabe discloses the outer diameter of the front swivel wheel (20) being larger than the outer diameter of the rear wheel (24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang by further comprising wherein the front swivel wheel and the rear wheel each have an outer diameter as it would have been a simple substitution of one known prior art element for another known prior art element and would have yielded the expected result of allowing the vehicle to travel over the ground.
Claim(s) 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Vaverek (3,620,547).
Consider Claim 14, Vaverek discloses a personal mobility vehicle comprising: a handlebar assembly comprising a head tube (20); a front swivel wheel assembly (32) connected with an end of the head tube, the front swivel wheel assembly comprising a front swivel wheel (32) pivotable about a front swivel axis (axis of 20) and rotatable about a front wheel axis (64); a rear wheel (34) rotatable about a rear wheel axis (36); and a deck (24) comprising a longitudinal axis, a forward portion (28), a rearward portion (30), and a top surface that is configured to support a user, the front portion (28) connected to the head tube, the rearward portion (30) connected to the rear wheel; wherein the front and rear wheels are aligned on the longitudinal axis (See Fig. 2) when the front and rear wheels are in a neutral steering position.
Consider Claim 18, Vaverek discloses all the features of the claimed invention, as described above, and further discloses wherein the forward portion (28) of the deck has a substantially constant thickness along the longitudinal axis of the deck.
Claim(s) 19-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Yamabe (2011/0127740).
Consider Claim 19, Yamabe discloses a method of propelling a scooter that comprises a body (12), a deck (35, 36, 37), and a handlebar assembly(16), the method comprising: causing a front swivel caster wheel (20) to rotate about a pivot axis (axis of 14), wherein causing the front swivel caster wheel of the scooter to rotate about the pivot axis comprises: exerting, using the handlebar assembly, eccentric side-to-side forces upon the front swivel caster wheel (Fig. 6).
Consider Claim 20, Yamabe discloses all the features of the claimed invention, as described above, and further discloses comprising causing a rear swivel caster (24) wheel to rotate about a rear pivot axis (28).
Consider Claim 21, Yamabe discloses all the features of the claimed invention, as described above, and further discloses wherein causing the rear swivel caster wheel (24) of the scooter to rotate about the rear pivot axis comprises exerting, using the deck, eccentric side-to- side forces upon the rear swivel caster wheel (Fig, 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/BRYAN A EVANS/Primary Examiner, Art Unit 3618